STRAUP, C. J.
I concur. In determining the meaning of a written contract, the primary factor is to ascertain the intention of the parties. That largely is to be ascertained from the language employed by them. As to sureties, their liability is not to be extended by implication beyond the terms of their contract. They have the right to stand strictly on the express terms of it and to insist that they be not held responsible for any liability or obligation not directly expressed within it. When on such consideration the intention of the parties as so expressed is once ascertained, then the contract with such ascertained intention is given effect and applied, not liberally or strictly, nor generously or niggardly, but truly completely, and conformably with such ascertained intent of the parties.